 318DECISIONSOF NATIONAL LABORRELATIONS BOARDHUGHES TOOL COMPANYandINDEPENDENT METAL WORK-ERS UNION, LOCALS 1 and 2. Case No. 39-RC-133.'April 22, 1953SECOND SUPPLEMENTAL DECISION, ORDER,AND DIRECTIONOn August 15, 1946, pursuant to a Decision and DirectionofElection by the Board,2 the Independent Metal WorkersUnion,Locals 1 and 2, hereinafter termed the Independent,was certified as the collective-bargaining representative forall production and maintenance employees at the Employer'sHouston, Texas, tool plant. On April 20, 1950, pursuant toelections directed by the Board, the Board found that theIndependent again had been selected by the Employer's pro-duction and maintenance employees at the Houston plant astheir bargaining representative and further found that "Becausethe said organization is now the recognized exclusive bargainingrepresentative of a plant-wide unit ... the said organizationmay continue to bargain for these employees as part of theplant-wide unit which it currently represents."3Thereafter, on August 18, 1952, the International AssociationofMachinists, hereinafter termed the IAM, filed a motionwith the Board to revoke the certification of the Independentissued as described above.4 The motion was grounded on theICase No. 39-RC-133 was filed by UnitedSteelworkersof America. CIO, and was con-solidatgd for purposes of hearing and decision with Cases Nos. 39-RC-127, 128, and 134filed,respectively, by Carpenters Local Union No. 213, AFL, Local Union No. 211 of theUnited Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industryof the United States and Canada, AFL, and District No. 37, International Association ofMachinists.As Independent Metal Workers Union, Locals 1 and 2, was selectedas repre-sentative of the plantwide unit sought by the United Steelworkers in Case No. 39-RC- 133,and its representation therein is at issue here, the caption and case number listing havebeen modified and amended for purposes of clarity.2Hughes Tool Company, 69 NLRB 294.3HughesTool Company, 88 NLRB 1038, and Supplemental Decision and Certificationissued therein. The plantwide unit which the Board found the independent continuedto repre-sent was a modification of the broad unit in which that Union had previously been certified.The unit, as modified, consists of all hourly paid nonsupervisory productionand maintenanceemployees, including journeymen carpenters and apprentices, and all nonsupervisory salariedemployees working in the productionarea, except timekeepers,but excluding the carpenterforeman, all journeymen maintenancepipefitters and apprentices, the pipefitter foreman,executives, supervisory, office clerical,and professionalemployees,electrical employees,printshop employees, industrial relationsdepartmentemployees, accountingdepartmentemployees, other than shop clerks,all engineering departmentemployeesexcept mechanics,helpers, and laborers in the laboratory, cafeteria employees, and all supervisorsas definedin the amended Act.4While the standing of the IAM as moving party in theinstant proceeding is a source of"doubt" to our dissenting colleagues, in our view it has sufficientinterest to warrant con-sideration of its motion. We say this on the basis of the participation of the IAM in the 1950electionswherein the independent gained recertification; the showing of interest submittedby the lAM with its petition in Case No. 39-RC-480, now pendingon appeal before the Boardand in which the IAM seeks certification in the unit now represented by the Independent;and the supporting affidavits of employees adversely affected by the Independent's conductwhich were submitted in support of this motion.It is clear,on these facts, that the IAM isnot an interloper but a party of past and presentinterest in the representationof theseemployees which may, under these facts, for itself or as a medium forthe affected em-ployees, call the attention of the Boardto practices inconsistentwith the certification of thestatutory representative.Moreover, our chiefconcern isto protectour certification frombeing abused by discriminatorypractices;not with howthe abuse is brought to our attention.104 NLRB No. 33. HUGHESTOOL COMPANY319allegation that the Independent has misused, and continues tomisuse,the certification as exclusive bargaining representativeby failing to process and present grievances of all membersof the bargaining unit on a nondiscriminatory basis.' OnOctober 27, 1952, the Board issued notice that all partiesof interest might submit briefs, together with relevant sup-portingmaterial, on the issues raised by the motion of theIAM. In accord with this notice, the Independent, the IAM,the Employer, and the United Steelworkers of America, CIO,herein termed the Steelworkers, filed responses.On request of the Independent, oral argument was heardbefore the Board on February 10, 1953. The Independent andthe IAM were represented by counsel and participated in theargument.The Employer was also represented at the argumentbut did not participate therein.Upon full consideration of the motion and the record ofthis proceeding, the Board makes the following findings andconclusions.As noted above, Locals 1 and 2 of the Independent havebeen jointly certified as the representative of the employeesat the Employer'sHoustonplant since 1946. During thatperiod,Local 1 has represented the white employees whocomprise the great majority of the plant personnel, andLocal 2 hasrepresentedtheNegro workers in the plant.During the summer of 1952, Local 1 announced that it wouldhenceforth require that employees who were not members ofthe Independent be charged $15 for each grievance and $400for eacharbitrationproceeding in which the Independent servedas their representative. A notice to this effect was posted andcharges have been made accordingly.6 Members of Local 1SAn additional allegation in the motion consisted of a contention that the Independentand the Employer had violated "the contract and the Texas Statutes" in that they refusedto permit an employee to resign from membership in the Independent and were continuingtodeduct dues from his wages despite the fact that he had signed a withdrawal of dues-deduction authorization.Itisclearthat thisallegation,the facts of whichare in dispute.concerns alleged misconduct by the Independent not directly bearinguponits responsi-bilitiesunder the certification. Accordingly, we deny the IAM motion to the limited extentthat it is based upon this secondary allegation.6 The independent admits both the institution of the fee system and the fact that actualassessments under its terms have been made.The bulletin announcing the fees was circu-lated in the plant and read as follows:Attention:Non- Union MembersThis notice applies only to those employees who are not members of the independentMetal Workers Union, Local #1.In order to fairly distribute the costs of Union representation,the following chargeswill be made to non- memberswho seek Unionassistance:Grievance-Fifteen($15.00)dollarsfor the processing of a grievance through the grievanceprocedure and to the point of arbitration,including the securing of adjustment of thegrievance from the Company.Arbitration:Four hundred($400.00)dollars for the processing of a grievance through the arbi-tration procedure.Non-members who do not pay the above fees will have the right to process their owngrievances.However,the IndependentMetalWorkers Union reserves the right toinsist that adjustment of such grievances strictly follow the terms of the contract andto insist that it be present at the actual adjustment of the non-members grievance. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDare not required to pay fees for such services other than theirregular dues of $1 a month. Local 2 has not instituted the feesystem.The IAM contends in its motion that the Independent, throughLocal l's action, is seriously abusing the status of exclusivebargaining representative accorded that organization by thecertification of the Board. In support of this contention, itarguesthat the certified bargaining representative owes aduty of nondiscriminatory representation of all employeesin the bargaining unit whether or not they are members.This duty, the IAM asserts, is violated by a policy whichdenies the services of the representative to nonmembersexcept upon the payment of discriminatory fees, therebypunishing and coercing those individuals into joining theIndependent. The Independent, on the other hand, defends thefee system as a nondiscriminatory method of equitably sharingthe costs of representation and further contends that "priorto the fee system, certain IAM members were weighing ourgrievance men down with spurious grievances." The Independentalso assertsthat the motion concerns practices the illegalityof which should be tested and litigated in unfair labor practiceproceedings rather than by motion to revoke the certification.The Employer, while not taking any position as to thelegality of theassessmentof fees by the Independent, contendsin its brief that both the bargaining relationship at the plantand the contract now in effect between it and the Independentwould be seriously and adversely affected if the motion torevoke were granted. It therefore requests that the Boarddeny the motion or, in the alternative, that the Board, ratherthan revoke the certificate, correct the illegality by a findingand order that the Independentceasesuch practices in thefuture.The Employer alsostatesthat, upon learning of theexistenceof the fee system, it notified the Independent that"The Company will continue to allow any individual employeeoragroup of employees who desire to do so to presentgrievances to it at any time and to have such grievances ad-justed without the intervention of your Union as long as theWe urge all persons to join the Independent Metal Workers Union. We feel that theUnion can handle matters for you better than you can handle them for yourself. Union,representation,when you are in distress, can be a vital thing.It includes:Job Security:Protection,through the grievance and arbitration procedure, from unfair discharge.In this situation,the one dollar a month will cause the Union to protect your job.Promotion:Protection, through the grievance and arbitration procedure, from being unfairly bypassed by junior employees who do not have yourfitness andability.Fair Pay:Protection,through the grievance and arbitration procedure,from being erroneouslyor improperly paid.Fair Working Conditions:Establishment, through negotiations, of a contract providing for fair wages, hours,and conditions of employment.We are preparing to negotiate a new contract with the Hughes Tool Company.However,to bargain effectively with the Company and to secure a fair contract for you, we mustpresent a united front. We therefore urge all those employees who have not yet joinedthe Union to join now and to not only join, but also to take an active part in Union affairs.IndependentMetal Workers Union HUGHES TOOL COMPANY321adjustment is not inconsistentwiththe terms of the collectivebargaining agreement, but we will,of course,give your Unionan opportunity to be present at such adjustment." The Employerfurther stated to the Independent that"to the extent that your... [grievance and arbitration fee system]is contrary to theprovisions of theAct and theapplicable decisions,we do notcondone it and will not be a party to it."Before dealing with the merits of the allegations madeagainst the Independent,itisnecessary to examine theprocedural issueraised bythe latter organizationand by ourdissenting colleagues.In substance,that contention is thatthepropriety or legality of the Independent'sgrievancecharges should be challenged in unfair labor practice pro-ceedings rather thanby the methodof certificate revocation.In support of this position,it has been asserted thatthe 1947amendments to the Act eliminated any necessity for certificaterevocation actionsby providingthatcertain labor unionactivities were unfair labor practices and were tobe remediedas such. We cannot,on full consideration,accept this con-tention.Onlyone occasion has previously arisen inwhichthe Boardhas entertained and rendered a decision on a motionto revokethe certification of a labor organization.'In that case, Larus& Brother Company,Inc.,8 the Board held that as the certifiedunion "did fail to perform its full statutoryduty under thecertification," the certification would have been rescindedhad it not been voluntarily relinquished following institutionofproceedings under the motion to revoke.The Board'sdecision further stated,The Board has no express authority to remedy un-democratic practices within the structure of union organ-izations,butwe have conceived it our duty under thestatuteto seeto it that any organization certified underSection 9 (c) as the bargaining representative acted asagenuine representative of all the employees in thebargaining unit. (Emphasis supplied.)The Larus case was, of course, decided in 1945, prior tothe enactment of provisions making certain union activitiesunfair labor practices subject to the same remedial actionas those of employees. Contrary to the impression of ourdissenting colleagues, however, the legislative history ofthe 1947 amendments does not contain any indication thatthe addition of such unfair labor practice provisions underSection 8 b) was a substitution, replacement, or cancellationof the Board's authority to rescind certifications under?The Board has, however, recently adjudged and declared certain certifications to be"of no further force and effect" because of abuseof itsprocesseswithregard to the affi-davit requirements of Section 9 (f), (g), and(h) of the Act.See, for example,ConsolidatedCigar Corporation(Local Industrial Union 80, F.T.W., CIO),4-RC-996, Order dated Decem-ber 19, 1952.8 62 NLRB 1075. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 9 although Congress was clearly aware of the existenceof the latter power,9 Yet our dissenting colleagues are appar-ently overthrowing the Larus decision and taking either theposition (which one is not clear) that the Board cannot reachconduct of the type here involved except by unfair laborpractice proceedings, or that the Board cannot remedy theconduct by the revocation procedure unless it at least con-stitutesan unfair labor practice violative of Section 8 (b)of the Act. The Board has not, however, at any time basedits authority to revoke certifications upon the limited groundof the unavailability of any other remedy, statutory or other-wise. On the contrary, on a number of occasions both beforeand after the passage of the 1947 amendments, the Board hasreiterated the existence of the revocation procedure as ananticipatory curb of a variety of actions not compatible withthe status of certified bargaining representatives.10 We, there-fore, adhere to the view that the authority of this agency topoliceand rescind certifications issued under Section 9,where the facts show abuse of the certification by the bargainingrepresentative, has not been circumscribed or eliminated bythe amendments to the Act.We are of the further opinion that the existence of concurrentremedies for the alleged misconduct under the provisions ofSection 8 (b) is not a barrier to the consideration of the IAMmotion.Whether such a concurrent remedy does exist isundetermined. In this instance, a charge has been filed in theThirty-ninth Subregion by an individual who alleges that theIndependent's grievance and arbitration fees violate Section 89The only comment on the Larus case, indeed,during the hearings and debates on the1947 amendmentswas with respect to the practice of segregated locals. See House Con-ference Report No. 510 on H.R. 3020, 80th Congress, p. 41.10 See,forexample,Veneer Products, Inc., 81 NLRB 492 (Herzog, Houston, and Grayparticipating); Bronx County News Corporation, 89 NLRB 1567 (Herzog. Houston, Murdock,and Styles participating); and The Coleman Company, Inc., 101 NLRB 120 (Herzog, Styles,and Peterson participating), all dealing with allegations of racial prejudice or other denialof equal representation. See also, Sunbeam Corporation, 89 NLRB 469, 98 NLRB 525; andLane Wells Company 79 NLRB 252, on revocation of certificates for reasons connected withthe affidavit filing sections of the Act. In the latter case, the Board, citing the Larus case,made the statement that "... the Board has the power to police its own certifications andcan thereby fully effectuate the policies ofSection9 (I), (g), and (h). If changing circumstancesshould give rise to a situation in which the Board for policy reasons would not issue acertification in the first instance, it has power either on its own motion or that of the Em-ployer to recall the certificate."Numerous examples of the same statement of policing power over the certification appearin cases which issued before the 1947 amendments. See, for example, Carter ManufacturingCompany, 59 NLRB 204; Southwestern Portland Cement Company, 61 NLRB 1217; AtlantaOak Flooring Co., 62 NLRB 973; General Motors Corporation (Chevrolet Shell Division),62 NLRB 427; Wichita Falls Foundry & Machine Co., 69 NLRB 458; and R.K.O. Pictures,Inc.,et al., 61 NLRB 112, where it was held "... it is the duty of the exclusive represent-ative of the employees in an appropriate bargaining unit to represent all employees thereinwithout hostile discrimination and with a view to the promotion of theirbest interests.Should either ... [of the participating labor organizations] engage in such restrictive prac-tices,or otherwise circumvent the objectives of the Board inherent in this decision, theBoard will not regard itself as precluded, upon consideration of the circumstances thuspresented,from taking appropriate remedial action, including either a redetermination ofthe bargaining unit or revocation of the certification herein." HUGHES TOOL COMPANY323(b) (1) (A):u The disposition of this charge and the questionwhether a complaint should be issued,litigated,and broughtto judgment before the Board is a matter which,by statute,iswithin the exclusive province of the autonomous GeneralCounsel." Under these circumstances,itwouldbe inadvisableand presumptuous for the Board now to prejudge the meritsof the issuesraised bythat charge and to decline or acceptthe IAM motionaccordingly.We are therefore not persuadedthat it wouldbe either wise or equitable to disregard themerits of this motion on the ground thatitmayor may notbe the subject of a futurecomplaint which mightor mightnot result in a remedial order. Moreover,to accept sucha disposition would be tofind that onlymatters subject to theprovisions of Section 8 (b) constitute sufficient abuse of thedutiesof thecertified bargaining agent to warrant revocationof the certificate.On the contrary,we believethat thenegativeprohibitions upon certainconduct bylabor organizations foundinSection 8 (b) are notwhollyinterchangeablewith, andequivalent to, the affirmative duties arising under a certi-fication through the processes of Section 9.Accordingly,we are not, as our dissenting colleaguesassert, testing the"legality"of the Independent'sconductin this proceeding.While thatquestion would be the issuein a prosecution under Section 8 (b) ofthe Act,the questionin the instant proceeding is whether or not the conduct isincompatiblewith thestatus and obligations of a certifiedbargaining representative.It isthis vitaldifference,and notany intent on the partof the majorityof this Board to "pre-clude"judicial review,which isresponsible for this proceedingnot fallingwithin thespecific provisions for court reviewcontained in Section 10 which relate to unfair labor practicedecisions.Moreover,to assume as our dissenting colleaguesdo, that this action necessarily deprives the Independentofcourt review seems somewhat premature in view of arecent court decision,now on appeal,concerning Boardrevocation of other certificates for reasons concerning theaffidavit requirementsof the Act.'Even assuming the positiontaken by the minority,however,we firmly believethat thefactthat Board action in representation cases is ordinarilynot directlyreviewable in court should not and indeed hasnot deterred the Board from takingsuch action where it iswarranted.14Thefact that the scheme of the statute makes11 A charge,docketed as 39-CB-39, was filed by an individual on July 7, 1952,allegingthat the same conduct of the independent at issue herein violated Section 8(b) (1) (A) andSection 8(b) (2). This charge was withdrawnon October16, and a new charge alleging thesame conduct as a violation of Section8 (b) (1) (A)was filed onOctober20, 1952. Thischarge,docketed as 39-CB-44,has not, to the present time,been either dismissed ormade the subject of a complaint.12Cf. TimesSquare Stores Corporation,79 NLRB 361.13 See American Communications Association v.Paul M.Herzog,110 F.Supp.220(D.C.,D.C.).i4See, for example,United Aircraft Corporation,Pratt & WhitneyAircraft Division, 103NLRB102, wheretheBoard denied certification to a union because of certain preelectionconduct found inimical to an atmosphereof free choice by the employeesconcerned. Ourdissenting colleagues joined in this decision,althoughitisclear that the union affectedadversely by that action had no more rights of court appeal than the Independent herein. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific provision for review of final orders in unfair laborpractice cases alone is not by direction of this Board butby the Congress.Even assuming that the alleged misconduct in the instantcase were remediable under Section 8 (b), the Board doesnot consider that the mere existence of another method ofcorrecting the conduct is sufficient reason to deny the instantmotion.Although revocation of certificates is a methodwhich is sparingly used, it is one which may be best suitedto curb certain types of conduct. The period of time whichmust necessarily pass before the alleged wrong is correctedas well as the minimum remedy necessary to adjust a situationmay appreciably affect the choice and value of the remedialaction. In a comparable situation, the Board has consistentlyallowed a union which is the victim of discriminatory conductduring an election to contest the results by filing objectionsto the election in a supplemental representation proceeding,to file unfair labor practice charges, or to seek both remedies.Arbitrarily to allow less choice in an instance dealing withconduct such as that alleged herein would be without legal orequitable basis.We turn, therefore, to a consideration of the merits ofthemotion. The contention of the IAM, as noted, is that thefees charged nonmembers for representation by the Inde-pendent in grievance and arbitration proceedings constitutea denial of equal representation and therefore an abuse ofthe certification.The defense of the Independent, reducedto its simple terms, is that it does not refuse to representany employee in the bargaining unit, but merely requiresthe payment of fees to equalize the financial burden arisingfrom the expenses of those proceedings." The issue, accord-ingly, is whether the imposition of these fees is in derogationof the duties of the bargaining representative to provideequal representation to all employees in the unit, or is onlya justifiable measure to control and discourage "free riders."The question which must first be answered is what relation-ship the Independent's conduct bears to the duties and responsi-bilities of a certified bargaining representative. It is patentthat all actions involving disparate action towards membersand nonmembers of a certified labor organization are not,p pr se, acts in derogation of the position of exclusive bargainingrepresentative. Thus, a union might conceivably offer certainsocialor lodge facilities tomembers and deny them tononmembers without abusing any duty arising under thecertification and the Act. On the other hand, such a unioncould notassessnonmembers for costs arising from contractnegotiations for the latter are the exclusive duty and pre-is As previously stated,the Independent furtherclaims thatprior to institution of thefees, JAM members were filing spurious grievances.The independent also arguesthat thepetitioningLAM, itself,has attempted to secure financial support from nonmembers inshopswhere it is the representative by use of an "agencyshop"system.As the factsconcerning the "agencyshop"are not before the Board or at issue herein, the Board doesnot considerthiscontention material or relevant. HUGHES TOOL COMPANY325rogative of the certified representative which the nonmemberminority is both entitled to and bound under. It is necessary,therefore, in ascertaining whether the Independent's grievancepolicies are within a prohibited zone, to examine the statutorysourceof the certifiedunion's statusand authority.Section 9 (a) of the Act, as amended, provides:Representatives designated or selected for the purposesof collective bargaining by the majority of the employeesin a unit appropriate for such purposes, shall be theexclusive representatives of all the employees in suchunit for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, or other con-ditions of employment: Provided, That any individual em-ployee or a group of employees shall have the right at anytime to present grievancesto their employer and to havesuch grievances adjusted, without the intervention of thebargaining representative, as long as the adjustment is notinconsistent with the terms of a collective-bargaining con-tractor agreementthen in effect: Provided further, That thebargaining representative has been given opportunity tobepresentat such adjustment. (Emphasis supplied.)The Board has, accordingly, observed thatan organizationwhich is granted exclusive bargaining rights under Section 9has, in return, assumed the basic responsibility to act as a"genuine representative of all the employees in the bargainingunit."16 (Emphasis supplied.) To hold otherwise, in view ofthe language of Section 9, would be to allow the exclusiveposition of the representative obtained through the authorityof the Act to be usedinamannerdetrimental to the veryemployees the statute is designed to protect.In the Larus case,involving a racial segregation situation,the Board found that this basic responsibility had been abusedwhere the "certified union used its statutory powers to ex-clusive representative to compel dues payments and continuanceofmembership,with respect to an organization [a Negrolocal]which was not the certified union." It noted the SupremeCourt decisions in the Steele, Wallace, and Tunstall cases,"'and stated that "These holdings give support to many decisionsof this Board in which we have said that there is a duty onthe statutory bargaining agent to represent all members of theunit equally and without discrimination, on the basis of race,color, or creed." (Emphasis supplied.)The duty of equal representation, however, which is inherentin the exclusive representative status accorded by the statute,is not concerned alone with questions of race, color, or creed.The certified representative's exclusive authority to bargainand represent may be achieved by virtue of the support of a16Larus & Bros. Company,Inc-, supr.lTSteele v. Louisville&N.R.Co.,et al.,65 S. Ct.227; Wallace Corp.v. N.L.R.B., 323U.S.248;Tunstall v. Brotherhood of Locomotive Firemen and Enginemen, Ocean LodgeNo. 76,et al.,65 S. Ct. 236.283230 0 - 54 - 22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDbaremajority of the employees in the appropriate unit.Discrimination in the performance of the duties of the repre-sentative designed to deny equal treatment to those of theminority is to subvert the privilege and rights granted by thestatute.Whether such discrimination is based on union member-ship or the lack thereof, rather than on considerations ofrace, creed, or color is, in our opinion, irrelevant.We believe it is also clear that the presentation and adjust-ment of grievances is an activity which is subject to thisrequirement of nondiscriminatory representation by the certi-fied union. The prominent part which grievance handling playsin the representation of employees is readily apparent. Asthe Board has stated previously, "Grievances are usually morethan mere personal dissatisfactions or complaints of employeesand their adjustment frequently involves the interpretation andapplication of the terms of a contract or otherwise affectsthe terms and conditions of employment not covered by acontract."18 The adjustment of grievances, viewed in the largeraspect, constitutes, to a great degree, the actual administrationof a collective -bargaining contract.The importance of grievance presentation and adjustment asa part of the representation of employees is also noted in thestatute. Section 2 (5) of the Act observes that a labor organi-zation exists for the purpose, among others, of dealing withemployers concerning grievance s.19 Section 9 (a), as will bemore fully discussed hereinafter, specifically recognizes thecritical position grievance presentation and adjustment occupiesin the relationship between the employee and the employer,the representative and the employer, and the employee and therepresentative. We find, therefore, in accord with the viewsof the Fifth Circuit court that "The handlingof grievances... is part of the business (a certified union] has assumed andmust be done with impartiality." mThe questionisposed,however,as towhether the 1947amendments to the Act and, in particular, to Section 9 (a)is Bethlehem Steel Company,Shipbuilding Division,89 NLRB 341 at 344.l9Section2 (5) states,in full."The term'labor organization'means any organizationof any kind,or any agency or employee representation committee or plan,in which em-ployees participate and which exists for the purpose,in whole or in part, of dealing withemployees concerning grievances,labor disputes,wages, rates of pay,hours of employment,or conditions of work."20 Hughes Tool Company v.N.L.R.B.,147 F.2d 69(C. A. 5, 1945),dealing with the issuesof whether an employee may call in a representative other than the certified union to repre-sent him in grievance procedures and the scope of the certified union's right to participatein presentation and adjustment of grievances brought by individuals.At the Board hearing,however,an offer of proof to the effect that the certified union had refused to handle griev-ances filed by members of other unions was rejected.On this subsidiary point the courtnoted that"We think a meritorious grievance is entitled,if desired,to the aid and counte-nance of the bargaining representative If the griever is a member of another union and can-not berepresented by his own union,it is the more necessary that he have the aid of therepresentative."On the same point, the court added,"When the[certified union]acceptedcertification as the bargaining representative for the group, it accepted a trust.It becamebound to represent equally and in good faith the interests of the whole group [citing theSteele case,supra] ...It ought not discriminate in the execution of its duties between its ownmembers and employees who belong to another union or to no union." HUGHES TOOL COMPANY327did not diminish the certified representative's responsibilityin this regard. Under Section 9 (a) of the Wagner Act, theindividual employee or group of employees in a unit repre-sented by a certified union was granted "the right at anytime to present grievances to their employer" notwithstandingthe otherwise exclusive status of the certified representativeon matters touching on collective bargaining. The same sectionwas amended in 1947 to provide further that the individualemployee or group of employees had the right "to have suchgrievances adjusted, without the intervention of the bargainingrepresentative,as longas the adjustment is not inconsistentwith the terms of a collective bargaining contractor agreementthen in effect" and providing "that the bargaining representativehas been given opportunity to be present at such adjustment."Despite the fact that the statute, by force of these provisosin Section 9 (a), grants the certified representative less thanan exclusive position in the handling of grievances, we do notconsider that the certified union's responsibility concerningthosegrievances on which its aid is requested has beenlessened. It is clear that Congress, in amending the section,was concerned with the dual problem of an individual employee'sright to choose to process a grievance without interferenceby the representative and the representative'sinterest inpreserving intact the terms and conditions of its contractand its right to bargain about such terms.n This is a distinctlydifferentmatter from that of the representative'sresponsi-bility insofar as those grievances which are tendered it bythe voluntary act of the employee. We, accordingly, find thatthe amended Section 9 (a) still givesriseto a duty by labororganizations, as the exclusive representative in grievanceproceedings (other than those processed through preferenceby the individual himself), impartially and without discrimi-nation to accept and process all grievances placed in itshands by the employees it represents.The question thus finally becomes whether or not thegrievance and arbitration fees charged hereinare inconflictwith that duty to represent employees in grievance proceedingswithoutdiscrimination.We find the answer to be in theaffirmative.As we have noted above, all employees in anappropriateunitare entitled, upon their request, to theimpartialassistanceof the certified representative in thefiling and adjustment of grievances. The duty of the certifiedrepresentative to render such impartialassistanceis clearlyevaded where some employees are forced to pay a price forsuch help or to forego it entirely. The latter result is preciselywhat occurs under the fee schedule set up by the Independent.There are obvious reasons why the assistance of the certifiedlabor organization is of great value to an employee with an See SenateReport No. 105 on S. 1126, 80th Congress, "'The amendment contained in therevisedproviso for Section 9 (a) clarifiedthe right of individualemployeesor groups ofemployees to present grievances... The revisedlanguage would makeit clear that theemployee's right to present grievances exists independentlyof the rights of thebargainingrepresentative,if the bargainingrepresentativehas been given an opportunityto be presentat the adjustment .... " 328DECISIONSOF NATIONAL LABOR RELATIONS BOARDlegitimategrievance. The established procedures and ex-perienced personnel which the union has at hand;22 the backgroundof preceding cases and knowledge of the contract stemmingfrom participation in its negotiation; and the very prestigeand authority of the union itself are all factors which maywellmean the difference between the success and failure ofthe grievance. nWhere a certified bargaining representativeexists, it has been held that the employees are not entitledtobe represented in grievance proceedings by any labororganization other than the certificate holder.' The defenseof the Independent--that it does not "refuse" such assistanceas certified representative but merely requires payment forit--begs the question. It is the employee's option alone asto whether the services of the representative are to be usedinhis behalf. By demanding the payment of a $15 or $400fee by nonmembers as a prerequisite to their obtaining theassistancethey are entitled to as employees in the unit andrefusing the representationif not paid, the Independent hasabused the privileged status it occupies as certified repre-sentative by using that status as a license to grant or denyrepresentation according to its own arbitrary standards.The Independent further asserts that its fees are justifiedas a legitimate method of solving the "free rider" problemby an equitableassessmentof fees from nonmembers who"elect" to utilize the union's facilities. We find no meritin this contention.While the question of employees whoaccept representation without sharing in its expenses is ahistoric and troublesome problem we do not consider thatthemeasures placed in effect by the Independent presenta permissible solution.' The Independent, in realistic terms,is claiming the privilege of refusing representation to someof the employees in a group except as a hired agent. Thus,itwill assist, in grievance proceedings, in enforcement of2The Independent,in this instance,has successfully negotiated the inclusion of a compre-hensive grievance system inits contract. Article IXof that agreement providesfor a three-step procedurewith provisionfor arbitration thereafter.The grievanceis first presentedto the foreman,subforeman, or grievanceman in thesection inwhich it arises.If unsettledat that stage,it is presentedto thechief grievanceman for the shift whoattempts to settlethe matterwith the general foreman or divisionhead.If still unsettled,it is thenpresentedto the grievance committeeand thecorresponding management committee.The Independent,by the terms of the contract,appoints the grievance man (in the firststep) for each sectionof each shift, the chiefgrievance man (for thesecondstep) for each shift, and the grievancecommittee for the final step.All grievancerepresentativesof the Independentare guaranteedfull pay, by the contract,for all working timespent away from their duties on investigationand presentation of grievances.22 There isan additional question as towhether an employer would be in violation of theAct ifhe refusedto adjust or discuss the individualgrievancesof an employee or group ofemployees where a certified union representsa majority. The General Counsel, in Adminis-trative Decision of the GeneralCounselon Appeal,Case No.418, made publicNovember 3,1952, indicated a viewthat suchrefusalwould not violate the Act and that he would not issuea complaint under such circumstances.uSee HughesTool Company v. N.L.R.B., supr2Indeed, the record affordssome justification for doubting the assertion that the Inde-pendent's fees amount to a "fair and equitable"sharingof costs. Membership in the Inde-pendent involvesthepayment of Si a monthdueswhich presumably covers the costs ofnot only grievanceand arbitration proceedingsbut all other facets of union business andbenefits.The independentalludes tothe fact that its last arbitration case brought an ex-(Continued) HUGHES TOOL COMPANY329rights accruing to an employee under a collective-bargainingcontract only if that employee will join its organization ormake a substantial payment.The Independent is barred, bythe law of the State of Texas, from obtaining compulsorymembership."We do not believe that, in the alternative,itmay require a fee from nonmember employees for serviceswhich are due the latter as a matter of right.By adoptingsuch a procedure,the Independent has, ih effect,taken theposition that it will only represent its members in the importantarea of contract administration.VFinally, we do not consider the contention of the Independentthat its policy was precipitated by "spurious grievances"filed by the IAM adherents in the plant in an attempt to clogthe grievance machinery affords justification for its position.It is clear that the Independent,or any other certified union,may refuse to process grievances presented to it wherethey lack merit.Accordingly,we find that the Independent,through theaction of its Local 1 in requiring the payment of $15 and$400 for handling grievances or arbitration involving non-members, has engaged in conduct constituting a clear evasionand abuse of the standard of conduct imposed upon the exclusiverepresentative under Section 9 (a) of the Act.We furtherfind that this conduct is sufficient ground for revocation ofthe certification of the Independent and its Locals 1 and 2as representative of these employees.In view of the special circumstances present in this case,however, including the fact that this is a case of first impressionand that the joint holder of the certificate,Local 2, has notengaged in the discriminatory action, we shall not revokethe certification of the Independent without first affordingthat organization an opportunity to correct its conduct. If25 (Continuation)penditure of $1,000.Arbitration,however,generally occurs only over problems of con-siderable importance to the union and employees as a whole,and may be regarded as agroup project rather than one carried out for the assistance of an individual alone. More-over,we note with regard to grievance procedures that the contract in effect between theIndependent and the Employer guarantees full pay to union representatives for workingtittle lost in the processing of grievances.26 The Texas Statutes,V.T.C.S.5207(a) provide,in part:Any contract which requires or prescribes that employees or applicants for employ-ment in order to work for an employer shall or shall not be or remain members of alabor union,shall be null and void and against public policy ... .Section 14(b) of the Labor Management Relations Act of 1947 provides:Nothing in this Act shall be construed as authorizing the execution or applicationof agreements requiring membership in a labor organization as a condition of employ-ment in any State or Territory in which such execution or application is prohibited byState or Territorial law.27 The Board and the courts have consistently regarded a labor union which is recognizedor has a contract for representation of its members only as having a status inferior to andless than that contemplated by Section 9 of the Act. See McQuay-Norris Mfg. Co. v. N.L.R.B.,116 F.2d 748(C.A. 7, 1940)enforcing 21 NLRB 709,cert.denied313 U.S. 565.In accordwith this position is the Board's long-standing ruling that a members-onlycontract willnot bar an election upon a petition filed during its term. See,for example,Massell Company,89 NLRB 409. 330DECISIONS OF NATIONAL LABOR RELATIONS HOARDthe Independent anc its Local 1 immediately discontinue thepractices complained of herein and post appropriate noticesto that effect within ten (10)days after receipt of this Decisionnotifying all employees that the Independent and its Local 1will henceforth,on request,receive and process all meri-toriousgrievances without special charge whether or notthey-are filed by members or nonmembers,we shall, byfurther order,deny the motion to revoke.If such action isnot forthcoming,however,we shall order that the certifi-cation of the Independent and its Locals 1 and 2 be rescinded.We shall further direct that the Regional Director for theSixteenth Region file a report with the Board at Washington,D. C., within fifteen(15) days from the date of this Decision,Order, and Direction,stating what action has been taken bythe Independent and its Local 1 in compliance herewith.ORDERIT IS HEREBY ORDERED that the certification of theIndependentMetalWorkers Union,Locals 1 and 2, issuedinCases Nos.16-R-1489 and 39-RC-133, shall be revokedunless the Independent Metal Workers Union and its Local 1discontinue,immediately upon receipt of this Order, thepractice of charging nonmembers$15 for the processing ofa grievance and $400 for the processing of an arbitrationcase, and unless the Independent Metal Workers Union anditsLocal 1 within ten(10) days from the date of this Orderpost notices at their business offices and meeting halls at_Houston, Texas,notifying all employees in the unit representedby those organizations that the Independent Metal WorkersUnion and its Local 1 have discontinued such fees and willhenceforth,on request,receive and process all meritoriousgrievances of employees within the unit without specialchargewhether or not they originate from members ornonmembers.Such notices,when posted, shall be maintainedby the Independent Metal Workers Union and its Local 1for a period of thirty(30) consecutive days thereafter, andreasonable steps shall be taken by the Independent MetalWorkers Union and its Local 1, to insure that said noticesare not altered, defaced, or covered by any other material.Signed copies of such notices shall also be sent to the RegionalDirector for the Sixteenth Region, for posting, the Employerwilling, at the Hughes Tool Company Houston plant in theplaces where notices to employees are customarily posted.DIRECTIONThe Regional Director for the Sixteenth Region is herebydirected to file a written report with the Board, at Washington,D.C., within fifteen(15) days from the date of this Decision,Order, and Direction,stating what action has been taken bythe IndependentMetalWorkers Union and its Local 1 incompliancewith the terms of said Decision,Order, andDirection. HUGHES TOOL COMPANY331Chairman Herzog and Member Peterson, dissenting:Without passing, one way or the other, upon the proprietyof the Independent's conduct, we cannot agree with ourcolleagues that this is an appropriate method by which totestthe legality of that conduct. When Congress amendedthe National Labor Relations Act in 1947, it sought to proscribecertain union behavior which it considered inimical to soundcollectivebargaining. It gave no license to the Board toprohibit other conduct which might appear to us to interferewith employees' rights. Yet the majority here proposes theunusual step of forcing the Independent to abandon thisconduct without first determining, through the pending unfairlabor practice proceeding, whether or not it actually violatesany of the standards which Congress established.28Furthermore, this method of outlawing the conduct has thedisadvantage of depriving the Independent of court review ofthe Board's action. If the Independent resists the mandate ofthemajority, it immediately loses its certificate, and itsstatus asbargaining agent presumably is subject to immediatechallenge by the IAM in an election. It appears to us thatwhere the illegality of a union's conductis asmuch in doubtas it is here, and where the case, even if it were presentedto the Board in an unfair labor practice proceeding, wouldadmittedly be one of first impression, we should not eitheranticipate the issuance of a complaint by the General Coun-sel29or preclude review by the courts.We are also doubtful about the standing of the IAM to raisethis question. It is not a party to any contract with the Company,but is simply seeking to disrupt the existing bargaining re-lationship for its own ends. Those ends are, it would seem,to supplant the Independent as the representative of someof these employees, without awaiting what would otherwisebe an appropriate time to do so, by securing revocation ofits incumbent rival's certification. 3028The casescited by the majority which deal with noncomplianceor fraudulent compliancewith Section 9 (f), (g), and(h) of the Actare inapplicable here.They reston the differentpremise that the unionfraudulently induced action by the Board which the Board, had thetrue factsbeen known, would have had no authority to take.We do not herepropose "overthrowing" the Larus decision, but merely question thewisdom of extending its technique in practice,for the firsttime in 8 years,to this verydifferent set of facts.29A charge allegingthisveryconduct asa violation of the Actis still pending in theRegionalOffice (39-CB-44).TheBoard's latest orderto the Companyto bargainwith the Independentissued asrecentlyas July 1952 (100 NLRB 208). The IAM hassince appealed the Regional Director'sdismissal of its petition for a new election.